LICENSE AGREEMENT


This Agreement is dated as of May 1, 2009 (the “Effective Date”) and made among:


(1)New World IP, LLC a limited liability company organized under the laws of the
State of Delaware and a direct subsidiary of Full Circle Partners, LP, whose
principal offices are located at 800 Westchester Avenue, Suite S-620, Rye Brook,
NY  10573 (“Licensor”);


and


(2) Zoo Publishing, Inc., a corporation organized under the laws of the State of
New Jersey, whose principal offices are located at 3805 Edwards Road, Suite 605,
Cincinnati, Ohio 45209 (“Publisher”).


and


 Zoo Entertainment Inc., a corporation organized under the laws of the State of
Delaware,  whose principal offices are located at 2121 Avenue of the Stars,
Suite 2250  Los Angeles, CA  90067 (“Parent”).


WHEREAS:


(a) Licensor acquired on the date hereof the computer video games listed on
Schedule A (each a “Game”, collectively, the “Games”) pursuant to a certain
Agreement for the sale and purchase of certain assets of Empire Interactive
Europe Limited (In Administration) (“Purchase Agreement”) among Empire
Interactive Europe Limited (In Administration), the Licensor and Ian James
Cornfield and Jane Bronwen Moriarity.


(b) The Publisher desires to acquire all the rights of Licensor in the Games
that Licensor acquired pursuant to the Purchase Agreement, and Licensor desires
to grant such rights to the Publisher, with respect to the exploitation of the
Games throughout the world.


NOW, THEREFORE, in consideration of covenants and agreements herein contained,
the parties hereto hereby agree as follows:


1. GRANT OF RIGHTS


1.1   Licensor hereby grants the Publisher all of its rights to the exclusive,
royalty-bearing, worldwide right to manufacture, use, sell, make, have made,
import , reproduce, modify, further develop, distribute, rent, market and
exploit, advertise and promote (including the right to sublicense), via all
means now known or hereafter developed, (i) the Games, and (ii) the materials
related thereto, including the right to exercise any and all rights which
Licensor may have or hereafter obtain with respect to the Games or any element
thereof, including without limitation the right to exercise options and the
right to prosecute and defend any claims of infringement from Effective Date
until the termination of this Agreement.

 
1

--------------------------------------------------------------------------------

 


1.2  Licensor hereby grants the Publisher all of its rights  to modify and
prepare derivative works of any or all of the Games and/or related materials to
designate Publisher as the publisher of the Games.


1.3  The grant of rights to the Publisher pursuant to this Agreement shall also
include the right to sublicense and to appoint third parties to assist the
Publisher in performing its obligations and to exercise its rights under this
Agreement, for example but not limited to appointing sub-distributors, book
publishers, marketing agencies, or manufacturers, in the Publisher’s sole
discretion.  Licensor hereby grants to Publisher the right to subcontract the
manufacture of the Games.  Publisher undertakes to inform any such subcontract
manufacturers of Licensor’s rights and state in Publisher’s contract with the
subcontractor that the subcontractor shall not sell or distribute the Games
other than to fulfill orders from Publisher for the Games, as permitted by this
Agreement.


1.4  Publisher acknowledges that rights in and to certain Games may have
previously been granted by the prior owner of the Games, and the license granted
to Publisher herein is subject to such prior grants.  Notwithstanding the
forgoing, Licensor hereby irrevocably assigns any and all amounts which are due
or become due to Licensor in connection with such agreements to Publisher and
all such amounts shall be paid, if at all, by the relevant licensee directly to
Publisher.  Such amounts shall be subject to the payment of Royalties as
described herein.  Licensor shall execute all assignments reasonably requested
by Publisher to direct all such licensees to remit all current and future
payments with respect to any of the Games directly to Publisher. Licensor makes
no representation or covenant as to the validity or collectability of such
amounts or the validity or enforceability of any such third party agreements.


1.5   Licensor acknowledges that there is no assurance that the market
opportunity for the Games presently believed by the parties to exist will, in
Publisher’s sole determination, continue to exist at a commercially reasonable
level.  Accordingly, Publisher will have no obligation to market the Games, and
the determination whether or not to market or continue marketing the Games, for
any reason whatsoever, will be made by Publisher in its sole discretion.


1.6   To the extent that Publisher develops and comes to own any right or
interest, whether or not patentable, protected by copyright (including
derivative works), trademark or other intellectual property rights in the Games
or related material or any element thereof (“Improvements”), Publisher will
grant to Licensor an irrevocable, royalty-free, exclusive license, with the
right to assign and sublicense, to manufacturer, use, sell, make, have made,
import, reproduce, modify, further develop, distribute, rent, market and
exploit, advertise and promote the Games and related materials incorporating or
embodying such Improvements.

 
2

--------------------------------------------------------------------------------

 


2. DELIVERY OF GAMES AND RELATED MATERIAL


Publisher has been given the opportunity to conduct due diligence as to the
Games and the rights thereto and is fully satisfied that this Agreement is
sufficient to convey all rights to the Games and related materials that the
Licensor owns. Licensor makes no representation or warranty, including without
limitation any warrant as to merchantability or fitness with respect to the
Games and the rights thereto.


3. PUBLICATION


Licensor shall not object to Publisher operating as and being shown as the
publisher of the Games . Publisher shall be responsible for the manufacturing of
units of finished goods of the Games.  At Publisher’s discretion, Publisher
logos or Publisher sub-brand logos may be included at various places on or in
the Games and packaging, including on the front of the box, manuals, and all
traditional places for logo placement.


4. MARKETING


For the avoidance of doubt, Licensor’s grant of the license to Publisher above
includes a license to the Publisher to use the Games, related materials and
their component parts in connection with the marketing and promotion of the
Games.


5. USE AND OWNERSHIP OF TRADEMARK


5.1. Publisher shall use all licensed trademarks only in connection with the
manufacture, sale and promotion of the Games and in the form and manner
specified by Licensor from time to time; and in compliance with all applicable
laws, including use of the ® and TM signs next to the trademark as appropriate.


5.2.           All of Publisher's use of the trademark shall be subject to
Licensor's prior approval and Publisher will periodically provide Licensor with
sample Games and related material for review and inspection.  Publisher shall
manufacture and sell Games and related material consistent with their existing
level of quality and consistent with the high level of quality characteristic of
existing products sold by Publisher.


5.3.           Publisher acknowledges that Licensor owns the trademarks, related
rights and all associated goodwill.  Nothing in this Agreement or otherwise
implied by law shall grant Publisher any right, title, or interest in or to the
trademarks other than as specified in this Agreement.  All uses of the
trademarks shall inure solely to the benefit of Licensor. Publisher shall
cooperate with Licensor in executing and filing with applicable government
offices such documents as may be required to record the rights granted by this
Agreement or to protect, maintain and enforce Licensor’s trademark rights.

 
3

--------------------------------------------------------------------------------

 


5.4.           Publisher shall not register or use any mark, name, domain name,
word, designation, symbol or other trademark that: (i) consists of or contains
Licensor’s trademark(s); (ii) is identical to or is or could be confused with
Licensor’s trademark(s); (iii) may impair or lessen the distinctiveness of
Licensor’s trademark(s); or (iv) may depreciate or otherwise adversely affect
Licensor’s goodwill in the trademarks.


6. PAYMENT TERMS


6.1 Subject to the terms of this Section 5, Publisher agrees to pay Licensor
royalties of 3.75% of gross cash received by Publisher for the exploitation of
the Games (“Royalties”).  Royalties shall be payable within forty five (45) days
of the end of each calendar quarter when such Royalties are achieved and shall
be provided to Licensor together with an accompanying statement. Parent hereby
guarantees the prompt payments of the Royalties and any other amounts due under
this Agreement.


6.2  From the date hereof through May 1, 2011, Licensor shall be entitled to
receive minimum Royalties from Publisher in accordance with the following table:


Royalty Period
 
Minimum Aggregate Royalty
Amount (determined on a
cumulative basis from the date
of execution of this 
Agreement)
 
Payment Date
             
From the date of this Agreement through July 31, 2009
  $ 75,000    
August 1, 2009
August 1, 2009 through October 31, 2009
  $ 75,000    
November 1, 2009
November 1, 2009 through January 31, 2010
  $ 75,000    
February 1, 2010
February 1, 2010 through April 30, 2010
  $ 75,000    
May 1, 2010
May 1, 2010 through July 31, 2010
  $ 75,000    
August 1, 2010
August 1, 2010 through October 30, 2010
  $ 75,000    
November 1, 2010
November 1, 2010 through January 31, 2011
  $ 75,000    
February 1, 2011
February 1, 2011 through April 30, 2011
  $ 2,075,000    
May 1, 2011



On each of the foregoing Payment Dates, Publisher shall pay to Licensor the
difference between the applicable Minimum Aggregate Royalty Amount and the
actual aggregate Royalties paid by Publisher to Licensor, in each case
determined on a cumulative basis from the date of this Agreement.

 
4

--------------------------------------------------------------------------------

 


In the event that the Publisher is required by tax authorities to withhold any
payments due to Licensor hereunder, it shall be entitled to do so.


6.3  At any time prior to April 1, 2011,  Publisher shall have the option, in
its sole discretion, to purchase all rights in and to the Games from Licensor
for a purchase price equal to  that indicated in the table below,  paid to
Licensor under this Agreement.


Option Period
 
Purchase Price
   
Plus Minimum Royalty
Payment of
               
From the date of this Agreement through July 31, 2009
  $ 2,000,000     $75,000  
August 1, 2009 through October 31, 2009
  $ 2,000,000    
$75,000(plus previously unpaid amounts)
 
November 1, 2009 through January 31, 2010
  $ 2,000,000    
$75,000 (plus previously unpaid amounts)
 
February 1, 2010 through April 30, 2010
  $ 2,000,000    
$75,000 (plus previously unpaid amounts)
 
May 1, 2010 through July 31, 2010
  $ 2,000,000    
$75,000 (plus previously unpaid amounts)
 
August 1, 2010 through October 30, 2010
  $ 2,000,000    
$75,000 (plus previously unpaid amounts)
 
November 1, 2010 through January 31, 2011
  $ 2,000,000    
$75,000 (plus previously unpaid amounts)
 
February 1, 2011 through April 30, 2011
  $ 2,000,000    
$75,000 (plus previously unpaid amounts)
 



6.4  At any time after April 1, 2011, Licensor shall have the right to sell all
rights in and to the Games to Publisher for an amount equal to $2,600,000
dollars less all amounts paid to Licensor under this Agreement, including
royalties and minimum guaranties, but in no event less than $1.


6.5  Within one (1) month of the Effective Date of this Agreement, Licensor at
its sole discretion may demand that Publisher use commercially reasonable
efforts to record with the various government entities Licensor’s and/or
Publisher’s ownership interest in all of the intellectual property rights
licensed herein.  Publisher will be responsible for maintaining for the benefit
of Licensor  all worldwide rights in the licensed intellectual property,
including all pending and registered trademarks, designs and copyrights, and
pending and issued patents, and Publisher agrees that it will pay and incur all
costs and fees payable to any government entity or third party, including
attorney’s fees, reasonably incurred to record Licensor’s interest in the
licensed intellectual property or to protect, maintain, renew and enforce such
licensed intellectual property.

 
5

--------------------------------------------------------------------------------

 


6.6           Within one (1) month of the Effective Date of this Agreement,
Publisher shall pay to Licensor in immediately available funds the sum of $42,
398 in reimbursement of certain fees and expenses incurred by Licensor on behalf
of Publisher.


6.7           Publisher hereby agrees to pay directly, or within two Business
Days of demand by Licensor, reimburse Licensor for all fees, costs, expenses,
claims, indemnification obligations and similar amounts incurred by Licensor
pursuant to or as a result of the Purchase Agreement.


7. AUDIT


7.1 In conjunction with this Agreement, the Publisher agrees to keep and
maintain books and records related to the sales of the Games for at least one
year after such sales are made.


7.2 Upon thirty (30) business days prior written notice, Licensor and its
authorized representative(s) shall have the right, not more than once  every
twelve months, to review and/or audit the books and records of the Publisher
described in Section 5.1, above, in order to verify amounts paid to
Licensor.    Such examination shall be conducted on the premises of the
Publisher, during normal business hours and in such a manner as to not unduly
interfere with the business of the Publisher.  Licensor and its
representative(s) shall not disclose to any other person, firm, or corporation,
or use, any information acquired as a result of any such examination.


8.  THIRD PARTY AGREEMENTS


8.1   Licensor shall comply with all terms and conditions of all third party
agreements relating to the Games and/or their component parts (“Third Party
Agreements”) and shall keep all such Third Party Agreements in full force and
effect until they expire pursuant to their terms.


8.2   Licensor shall not amend any Third Party Agreements without the consent of
Publisher.


9. WARRANTIES AND INDEMNITY


9.1 Licensor represents and warrants to Publisher as follows:


9.1.1 Licensor has the full right, power, and authority to enter into this
Agreement and to perform its obligations hereunder, and when executed and
delivered, this Agreement will be the valid and binding obligation of Licensor
enforceable against Licensor in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights,
and as may be limited by general principles of equity that restrict the
availability of equitable remedies.

 
6

--------------------------------------------------------------------------------

 


9.1.2 The execution and delivery of this Agreement by Licensor and the
performance by Licensor of its obligations hereunder, do not and will not
violate Licensor’s organizational documents and any agreement to which Licensor
is a party or by which it is or will be otherwise bound.


9.1.3  Licensor has not transferred or encumbered the right, title, and interest
in the Games, that Licensor acquired pursuant to the Purchase Agreement, and
Licensor has not granted or licensed any such rights prior to the date hereof,
except as provided in this Agreement.


9.1.4  Licensor’s grant of rights (as defined in Subsections 1.1-1.3) to
Publisher herein is consistent with and limited by the rights that Licensor
acquired pursuant to the Purchase Agreement, which may be adversely effected by
existing agreements, restrictions and third party obligations, both known and
unknown.  Publisher acknowledges that the intellectual property rights being
licensed herein may be subject to restrictions or deficiencies that have not
been disclosed to the Publisher and that it may not be capable of being licensed
or otherwise transferred to the Publisher.  The Publisher shall not (unless it
has obtained any necessary consent) use the intellectual property rights or
otherwise infringe any rights of any person without first obtaining any
necessary consents, licenses or regulations.  Licensor’s grant of rights to
Publisher herein is subject to any such known or unknown agreements,
restrictions and third party obligations, and such grant of rights to Publisher
is on an as is basis, with any warranties or indemnities.


9.1.5  Licensor shall comply with all applicable laws, regulations, rules and
statutes in connection with its performance of its obligations under this
Agreement.


9.2 Publisher and Parent jointly and severally represent and warrant to Licensor
that:


9.2.1 Publisher and Parent each has the full corporate right, power, and
authority to enter into this Agreement and to perform its obligations hereunder,
and when executed and delivered, this Agreement will be the valid and binding
obligation of each of Publisher and Parent enforceable against Publisher and
Parent in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights, and as may be limited by
general principles of equity that restrict the availability of equitable
remedies.


9.2.2 The execution and delivery of this Agreement by each of Publisher and
Parent and the performance by each of Publisher and Parent of its obligations
hereunder, do not and will not violate either of Publisher’s or Parent’s
organizational documents and any agreement to which Publisher or Parent is a
party or by which it is or will be otherwise bound, including any Third Party
Agreement.

 
7

--------------------------------------------------------------------------------

 


9.3 Publisher agrees to defend, indemnify and hold Licensor and its employees
and representatives (“Licensor Parties”) harmless from any and all claims (and
liabilities, judgments, penalties, losses, costs, damages, and expenses
resulting therefrom, including reasonable attorneys’ and experts’ fees and legal
costs) made by third parties against the Licensor Parties or suffered or
incurred by the Licensor Parties by reason of or in connection with any breach
of this Agreement by the Publisher.


10. TERMINATION


10.1 Publisher shall have the right to terminate this Agreement, either in its
entirety or on a Game by Game basis, in the event that Licensor is in breach of
its obligations under this Agreement which (if capable of cure) is not cured
within ten (10) days after receipt of notice from Publisher; and/or if Licensor
becomes insolvent or bankrupt, is subject to a petition for bankruptcy, or makes
an assignment of all or substantially of its assets for the benefit of
creditors.  Licensor shall have the right to terminate this Agreement in the
event that Publisher is in breach of its obligations under this Agreement which
(if capable of cure) is not cured within thirty (30) days after receipt of
written notice thereof from Licensor.  and/or if Publisher becomes insolvent or
bankrupt, is subject to a petition for bankruptcy, or makes an assignment of all
or substantially of its assets for the benefit of creditors.


10..2  Either party may terminate this Agreement with respect to any particular
Game(s) in the event Licensor loses the right to exploit such Game(s).


10..3 The termination of this Agreement (however caused) shall be without
prejudice to the rights or remedies of the parties which each may have under
this Agreement, at law or otherwise.


11. CONFIDENTIALITY


11.1 Each party agrees to keep confidential any confidential information
belonging to the other party. Neither party shall, without the other party’s
prior written approval, make any press release or other public announcement, or
give any interviews, concerning the transactions contemplated by this Agreement
and the specific terms hereof, except as and to the extent that such party shall
be so obligated by law or the rules of any stock exchange, in which case the
other party shall be advised and such party shall use diligent efforts to cause
a mutually agreeable release or announcement to be issued; provided, that the
foregoing shall not preclude communications or disclosures necessary to
implement the provisions of this Agreement or to comply with the accounting and,
if any, U.S. Securities and Exchange Commission disclosure obligations.

 
8

--------------------------------------------------------------------------------

 


11.2 Notwithstanding the above provision, the parties shall be entitled to
disclose such confidential information to its associated companies (being
companies which are owned by a contracting party or its parent company or under
common control with contracting party, or controls contracting party), and
either party shall be entitled to disclose such confidential information to its
professional advisers and potential investors provided always that, each party
shall be responsible for ensuring the compliance with this clause by such
associated companies and/or such professional advisers or investors, and as may
be required by and laws and/or regulations of the U.S. Securities and Exchange
Commission.


12. MISCELLANEOUS


12.1 This Agreement and all disputes arising from or related to this Agreement
or its subject matter shall be governed, resolved, and remedied in accordance
with the laws of the State of New York, applicable to agreements, acts,
omissions, and behavior made, performed, and accomplished wholly in New York,
without resort to conflict of law principles. In the event Licensor files suit
against Publisher, it shall be brought exclusively in the state or federal
courts located in New York County, New York.   Licensor and Publisher each
hereby irrevocably submit to the jurisdiction and venue of any such court in any
such action, suit or proceeding and agree not to assert, in any action, suit or
proceeding by way of motion, as a defense or otherwise, any claim that Licensor
or Publisher, as the case may be, is not personally subject to the jurisdiction
of such court, or that such action, suit or proceeding is brought in an
inconvenient forum, or that the venue is improper or that the subject matter
hereof cannot be enforced in such court.
 
12.2 NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY OF ITS INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT OR ITS
TERMINATION, OR THE BREACH OF ANY OF ITS PROVISIONS, WHETHER FOR BREACH OF
WARRANTY OR ANY OBLIGATION ARISING THEREFROM OR OTHERWISE, WHETHER LIABILITY IS
ASSERTED IN CONTRACT OR TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT
LIABILITY), AND IRRESPECTIVE OF WHETHER THE PARTIES HAVE BEEN ADVISED OF THE
POSSIBILITY OF ANY SUCH LOSS OR DAMAGE OR ANY REMEDY SPECIFIED IN THIS AGREEMENT
FAILS OF ITS ESSENTIAL PURPOSE.  THE FOREGOING SHALL NOT LIMIT THE
INDEMNIFICATION OBLIGATIONS OF EITHER PARTY FOR THIRD PARTY CLAIMS.
 
12.3 Licensor shall not assign the Agreement without the prior written consent
of Publisher, which consent shall not be unreasonably withheld.  Any purported
assignment without such permission shall be deemed null and void.  This
Agreement shall be binding upon and inure to the benefit of the successors and
assigns of the parties. Notwithstanding the foregoing, the Licensor may freely
assign this Agreement to an affiliate or a financing source.


12.4 Nothing contained in this Agreement shall be construed so as to make the
parties partners or joint venturers or to create a franchisor/franchisee
relationship between the parties or to permit either party to bind the other
party to any agreement or purport to act on behalf of the party in any respect.

 
9

--------------------------------------------------------------------------------

 


12.5 No waiver or modification of any of the terms of this Agreement shall be
valid unless in writing, signed by both parties. Failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
such rights, and a waiver by either party of a default in one or more instances
shall not be construed as a continuing waiver or as a waiver in other instances.


12.6 If any term or provision of this Agreement is for any reason held to be
invalid, such invalidity shall not affect any other term or provision, and this
Agreement shall be interpreted as if such term or provision had never been
contained in this Agreement.


12.7 All notices to be given under this Agreement shall be in writing, sent by
certified mail or reputable overnight courier, given at the respective addresses
of the parties as set forth on page 1, attention General Counsel, unless
notification of a change of address is given in writing. The date of notice
shall be deemed to be the date the notice is received.


12.8 This Agreement contains the entire understanding of the parties with
respect to its subject matter. Any and all prior representations or agreements
by any employee, agent or representative of either party to the contrary shall
be of no effect.


12.9 This Agreement may be executed in any number of multiple counterparts, each
of which shall be deemed to be an original copy and all of which shall
constitute one agreement, binding on all parties hereto. This Agreement and any
signed agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or internet, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties.  No
party to any such agreement or instrument shall raise the use of a facsimile
machine or internet to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or the internet as a defense to the formation of a contract
and each such Party forever waives any such defense.


[SIGNATURE PAGE FOLLOWS]

 
10

--------------------------------------------------------------------------------

 


THIS AGREEMENT SHALL NOT BE DEEMED AN OFFER AND SHALL NOT BECOME EFFECTIVE UNTIL
FULLY EXECUTED BY BOTH PARTIES. Neither an unsigned draft nor any written,
electronic or oral statement, representation or promise by any employee of
either party regarding the subject matter hereof shall be binding unless and
until set forth in an executed formal agreement.


ACCEPTED AND AGREED
         
ZOO PUBLISHING, INC.
 
NEW WORLD IP, LLC.
     
By:
/s/ Mark E. Seremet
 
By :
/s/ John E. Stuart
 
Name:  Mark E. Seremet
   
Name: John E. Stuart
 
Title: Chief Executive Officer
   
Title:  Manager
       
ZOO ENTERTAINMENT, INC.
           
By :
/s/ Mark E. Seremet
     
Name:  Mark E. Seremet
     
Title: Chief Executive Officer
   

 
 
11

--------------------------------------------------------------------------------

 